Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 11 is objected to because of the following informalities:  in line 18, “an upstream direction” should read “the upstream direction” since the upstream direction has already been recited (in lines 12-13).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 11-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dwork et al. (US 8,414,645) in view of Hill et al. (US 2010/0036479). Regarding claims 1 and 11, Dwork discloses a system for implanting a replacement heart valve at a native valve location between an atrium and a ventricle of a patient (see abstract: mitral valve), the system comprising a replacement heart valve comprising an expandable frame (32) having a collapsed configuration for delivery and an expanded configuration for anchoring at the native valve location (figs. 1, 2; col. 4, ll. 50-65), and a plurality of prosthetic valve leaflets (36; see also col. 5, ll. 1-19) positioned within the frame and adapted to allow antegrade blood flow in a downstream direction from the upstream portion toward the downstream portion and prevent retrograde blood flow in an upstream direction from the downstream portion toward the upstream portion and a delivery device (figs. 2A,B, 7-11) for delivering the replacement heart valve to the native valve location, the delivery device comprising an elongate inner tube (80) comprising an inner retention ring (portion of 102 having slots 158; fig. 5) for engaging an end of the replacement heart valve and an outer support tube (58) slidable over the inner retention ring for securing the end of the replacement heart valve within the delivery device (col. 8, lines 64-col. 9, line 7; col. 11, lines 49-64). 
Dwork does not expressly disclose that the frame has an upstream portion, upstream portion, and downstream portion sized to be positioned as claimed in claims 1 and 11, or a plurality of anchors as claimed in claim 11, noting that the illustrated frame in figs. 1a, 1b is used as an aortic valve replacement. 
Dwork discloses that the shape of the prosthetic valve may be adapted to specific anatomy of the valve to be replaced, which may comprise the mitral valve (col. 6, ll. 11-18). Hill discloses a prosthetic replacement mitral valve (figs. 19-22, 32,33) comprising an expandable frame, the frame comprising an upstream portion (242; fig. 32, corresponding to 208 in fig. 27) sized to be positioned within the atrium, an annular portion (corresponding to 206 in fig. 27) sized to be positioned within a native valve annulus, and a downstream portion (210) sized to be positioned within the ventricle. The downstream portion has a larger cross-sectional dimension than a cross-sectional dimension of the annular portion when the frame is in the expanded configuration (see fig. 21, 33). Regarding claim 11, the frame of Hill also includes a plurality of anchors (116; figs. 19-22) extending from the downstream portion in an upstream direction toward the upstream portion when the expandable frame is in the expanded configuration. The replacement mitral valve of Hill further discloses a plurality of prosthetic valve leaflets (194) positioned in the frame adapted to allow antegrade blood flow in a downstream direction and prevent retrograde blood flow in an upstream direction ([0046], [0070]; fig. 26). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Dwork to include a prosthetic mitral valve having the structure disclosed by Hill in place of the illustrated replacement aortic valve (30 in fig. 11A) of Dwork since Dwork discloses that the delivery device may be used in combination with a replacement mitral valve, Hill teaches that the claimed frame structure shape is known in the art of replacement mitral valves, and such a modification merely combines known prior art elements according to known methods to yield predictable results, i.e., a prosthetic heart valve delivery system in combination with a replacement mitral valve instead of a replacement aortic valve. 
Regarding claims 2 and 12, the replacement heart valve is sized to replace a damaged or diseased mitral valve (see abstract of Dwork; [0043] and figs. 25-27 of Hill).
Regarding claims 3 and 13, the delivery device further comprises an outer sheath (70,62) adapted to slide over the outer support tube and cover the replacement heart valve when the frame is in the collapsed configuration. 
Regarding claims 4 and 14, as taught by Hill, the upstream portion has an inflow diameter and the downstream portion has an outflow diameter, the outflow diameter being greater than the inflow diameter. See the examiner-annotated reproduction of fig. 33 of Hill below, noting the dimensions taken at the double arrows.

    PNG
    media_image1.png
    334
    531
    media_image1.png
    Greyscale

Regarding claims 5-6 and 15-16, the inner retention ring is shaped to engage tabs (e.g., wire extensions or posts 202 formed by the frame as disclosed by Dwork) at ends of struts at an end of the expandable frame (figs. 7 and 11A of Dwork). Dwork discloses that the delivery device may use an antegrade approach for implantation of the replacement mitral valve (col. 2, ll. 40-44) and therefore one skilled in the art would have found it obvious to place the upstream end (i.e., proximal end) of the valve of Dwork as modified by Hill in communication with the inner retention ring.  When modifying the prior art of Dwork to include a replacement valve having a frame with the structure taught by Hill in order to better approximate the mitral valve, one skilled in the art would have found it obvious to include posts on the frame similar to those disclosed by Dwork to provide complementary engaging structure between the frame and the inner retention ring.
Regarding claims 7, 8, 17, and 18, the inner retention ring (102) comprises teeth (raised portions formed between adjacent slots 158; fig. 5) shaped for engaging tabs (posts 202, and whatever connects posts to remainder of frame distal of inner retention ring 102, as understood in view of fig. 7 of Dwork) on the end of the expandable frame. The teeth form a plurality of slots (158; fig. 5) arranged to receive struts (posts 202, and whatever connects posts to remainder of frame distal of inner retention ring 102) of the frame. See also col. 8, ll. 1-64 and col. 9, ll. 46-50 of Dwork.
Regarding claim 9, the frame comprises a plurality of anchors (116; figs. 19-22 of Hill) extending from the downstream portion in an upstream direction toward the upstream portion when the frame is in the expanded configuration as taught by Hill.
Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dwork in view of Hill as applied to claims 1 and 11 above, and further in view of Chau et al. (US 2011/0137397). Dwork in view of Hill discloses the invention substantially as stated above including a plurality of anchors extending from the downstream portion in an upstream direction, but does not expressly disclose that they are sized and arranged to extend between chordae tendinea and radially outward of the native valve leaflets at the native valve location. 
Chau teaches another prosthetic mitral valve (fig. 23) comprising anchors (e.g., 126, 146,148) extending from a downstream portion of the frame of the valve in an upstream direction, the anchors sized and arranged to extend between chordae tendinea and radially outward of the native valve leaflets at the native valve location (see fig. 23, 33, 34, 57,59; [0103], [0183]) in order to minimize chordae entanglement ([0107]), allow anchoring onto native leaflets for retention within the mitral valve region ([0129]; fig. 23), and reduce leakage between the outside of the prosthetic valve and the native mitral valve by collapsing the native leaflets around the main body of the frame ([0129]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Dwork in view of Hill to size and arrange the anchors to extend between chordae tendinea and radially outward of the native valve leaflets at the native valve location as taught by Chau in order to minimize chordae entanglement and reduce leakage between the outside of the prosthetic valve and the native valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/18/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771